Title: Thomas Pownall to John Adams, 18 Dec. 1786
From: Pownall, Thomas
To: Adams, John


          
            
              Dear Sir.
            
            

              

              Decr 18/86
            
          

          I have often wished, since I came here into the Country, to fancy I
            could find a time when I might suppose you at leisure & Liberty having a few
            daies that you might pass in the Country. Christmass is a kind of Saturnalia when, for a
            week or ten daies, nothing but eating drinking & gambolling about is done in
            London I wish to seize this interval to claim a kind of promise You made me to come
            & pass a few daies with me & Mrs Pownall in
            our Country Retirement. & I will venture to ask the favor of You & Mrs Adams & Miss to do us the honor of coming this
            Christmass to us at Everton. We are but 49 miles from London, & about seven
            hours post—You can come between an early breakfast & dinner. In return for the
            pleasure You will do us we will endeavour to make the Christmass as pleasant to You as
            our house & neighbourhood will afford.
          The Earl of Scarb’rough, nephew to the late Sr George Saville, has been here with me & leaves me today: &
            hearing me say I wished his frank to You, desires me to give him my Letter, that by
            carrying it to You himself he might, without the Ceremony of a formal
            presentation, take an occassion of makng himself known to you & of knowing
            You.
          I will hope a favorable Answer & am Dr Sir / Yr most Obede /
            & most humble / Sert



          
            
              T Pownall
            
          
          
            My address is Govr Pownall Everton
              House near Biggleswade
          
        